Citation Nr: 1233168	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  06-00 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for lumbosacral strain.

2.  Entitlement to an initial compensable evaluation for residuals of right hand trauma. 

3.  Entitlement to an initial compensable evaluation for iliotibial band syndrome of the left knee. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to July 2004. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbosacral strain and assigned a 10 percent evaluation.  The RO also granted service connection for residuals of right hand trauma and iliotibial band syndrome of the left knee and assigned noncompensable evaluations.  All of these decisions were made effective July 16, 2004.

Jurisdiction was subsequently transferred to the RO in Montgomery, Alabama. 

In May 2009, the Board remanded the matters for further development.  

In compliance with the Board's May 2009 remand, the RO issued a statement of the case on the issue of entitlement to service connection for posttraumatic stress disorder.  As the Veteran did not file a substantive appeal following the issuance of the statement of the case, and the issue has not been certified to the Board, this issue will not be further considered by the Board. 

In August 2010, the Board remanded the claims for further development and the issues are once again before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

The Court has held that pain itself does not rise to the level of functional loss unless it causes additional limitation of motion; however examination reports must include opinions as to the point, if any, at which pain causes such limitation.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's most recent VA examination was in February 2011.  The examiner noted the Veteran's reports of decreased back motion during flare-ups, but did not provide an opinion as to the degree of limitation of motion during flare-ups.  The examiner also noted that there was mild weakness and fatigue and lack of endurance on repetitive motions, but this was not quantified in terms of limitation of motion.  A similar finding was reported with regard to the left knee.

The examiner stated that finger range of motion was completely within normal limits.  The Veteran was able to post and abduct his thumbs.  All fingers went past the median crease.  The examiner stated that there was no obvious incoordination, fatigue, weakness or lack, of endurance noted to the right hand.  The Veteran; however, was noted to report tenderness on examination and it is not clear whether there was any functional impairment related to the tenderness.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required 'for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination.  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

In August 2010, the Board remanded the issue of entitlement to a TDIU for further development.  More specifically, directive #5, stated that if the Veteran did not meet the percentage requirements for TDIU, the claim should be referred to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b) (2011).  A review of the record reflects that the Veteran currently does not meet the percentage requirement for TDIU, and the issue has not been referred to VA's director of C&P for adjudication.  

A remand by the Court or Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance. Id. at 270-71. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who provided the February 2011 examination to review the claims file and;

a.)  estimate in degree the additional limitation of motion of the low back due during flare-ups.

b.)  estimate in degrees the additional limitation of motion in the low back and left knee on repetitive motion due to weakness and fatigue and lack of endurance on repetitive motions.

c.)  state whether there was additional limitation of motion in the right hand due to the reported tenderness.

2.  If the examiner who provided the February 2011 examination is unavailable or unable to answer the pertinent questions posed above; schedule the Veteran for an examination to determine the current level of impairment due to the service-connected residuals of right hand trauma.

The claims folder must be made available to and reviewed by the examiner and this should be noted.

Range of motion of the right hand should be measured in terms of the distance in inches between the thumb and the median transverse fold of the palm and between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  

Range of motion of the right index or long finger should be measured in terms of distance between the fingertip and the proximal transverse crease of the palm, or with extension limited by more than 30 degrees.    

The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

3.  If the examiner who provided the February 2011 examination is unavailable or unable to answer the pertinent questions posed above; schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left knee disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of left knee flexion and extension should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups, to include on repetitive testing.

The examiner should express this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should also report whether there is subluxation or instability of the left knee and if present, provide an opinion as to its severity.

4.  If the examiner who provided the February 2011 examination is unavailable or unable to answer the pertinent questions posed above; schedule the Veteran for a new examination to evaluate his low back disability.

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

The ranges of back motion should be reported in degrees.  

The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.  The examiner should express this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare- ups, or pain.

The examiner should also report the nature and extent of any associated neurologic impairment including the severity of the disability of any nerves involved and whether there is any associated atrophy or foot drop.

5.  The AOJ should review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  The AOJ should than refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).

5.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



